Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 10, 2015

                                     No. 04-14-00888-CR

                                   Harold James HARRIS,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 1, Bexar County, Texas
                                  Trial Court No. 384759
                      The Honorable John D. Fleming, Judge Presiding


                                       ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Jason Pulliam, Justice

       The Panel has considered the Appellant’s Motion for Rehearing, and the Motion is DENIED.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court